Case 2:19-cv-01489-RSM Document 18 Filed 10/15/19 Page 1 of 2

——— FILED omen ENTERET

mnnenem LODGED sonenceneel EOE YEL:

baa Sat

f ©
CT 15 2019
bem, AL SEATTLE
CLERK U.S. DISTRICT Coe:
WESTERN DISTRICT OF WAS IAesTy
DEPU?*

BY

*

King Abdul Mumin E]
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___ Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the
following facts are true and correct to the best of my information and belief:

1. am the plaintiff in this action.

2. A complaint was filed herein on KING COUNTY SUPERIOR COURT and service of
process was had on the defendant KING COUNTY on 9/18/2019.

3. More than twenty one (21) days have elapsed since the defendant in this action

served, and the defendant has failed to plead or otherwise defend as provided by the Federal

Rules of Civil Procedure.

 
Case 2:19-cv-01489-RSM Document 18 Filed 10/15/19 Page 2 of 2

 

 

 
